Wallace, Circuit Judge.
Inasmuch as the question in this case can very readily bo reviewed by the circuit court of appeals, 1 am not disposed to feel trammeled by any of the previous decisions in this circuit, or in any other circuit, in respect to it. I think a “ collection ” means something more than two articles. I also think that whether an article is dutiable or not under this particular clause does not depend upon the fact whether it has belonged to a collection or is imported to add to a collection, but whether it is a part of a collection when it is brought in. Therefore I hold that these tapestries were dutiable, and I affirm the decision of the board of appraisers.